TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                      NO. 03-13-00786-CR



                                 Gilbert Hernandez, Appellant

                                                v.

                                  The State of Texas, Appellee


  FROM THE DISTRICT COURT OF TOM GREEN COUNTY, 119TH JUDICIAL DISTRICT
    NO. B-13-0249-SA, THE HONORABLE THOMAS J. GOSSETT, JUDGE PRESIDING



                            MEMORANDUM OPINION


               Appellant Gilbert Hernandez has filed with this Court a motion to dismiss his appeal.

The motion is signed by appellant and by his counsel in compliance with Rule 42.2(a) of the Texas

Rules of Appellate Procedure. See Tex. R. App. P. 42.2(a). Accordingly, we grant the motion and

dismiss the appeal.



                                             __________________________________________
                                             J. Woodfin Jones, Chief Justice

Before Chief Justice Jones, Justices Pemberton and Rose

Dismissed on Appellant’s Motion

Filed: June 3, 2014

Do Not Publish